Exhibit 10.1

 

DEMAND NOTE

 

U.S. $900,000

September 3, 2008

 

FOR VALUE RECEIVED, the undersigned, Granahan McCourt Acquisition Corporation, a
Delaware corporation (the “Borrower”), hereby unconditionally promises to pay,
as provided below, to David C. McCourt (the “Lender”), the principal sum of
Nine-Hundred Thousand Dollars ($900,000), by wire transfer of immediately
available funds.  No interest shall accrue on the unpaid principal balance of
this Demand Note.  Capitalized terms used and not defined herein shall have the
meanings set forth in Borrower’s fourth amended and restated certificate of
incorporation.

 

The aggregate outstanding principal amount of this Demand Note (this “Demand
Note”) shall be due and payable in cash on the earliest of (a) one (1) business
day following the Lender’s written demand to Borrower for such payment, (b) upon
consummation of a Business Combination and (c) upon liquidation of the Trust
Fund (the “Maturity Date”).  This Demand Note may be prepaid in whole or in part
without penalty by the Borrower at any time prior to the Maturity Date.

 

The following shall constitute events of default (each, an “Event of Default”)
for purposes of this Demand Note: (i) a default by Borrower in the payment of
the principal of this Demand Note when due and payable if such default is not
cured by Borrower within two (2) days after Lender has given Borrower written
notice of such default; (ii) the institution by Borrower of proceedings to be
adjudicated as bankrupt or insolvent, or the consent by it to the institution of
bankruptcy or insolvency proceedings against it or the filing by it of a
petition or answer or consent seeking reorganization or release under the
federal bankruptcy laws, or any other applicable law, or the consent by it to
the filing of any such petition or the appointment of a receiver, liquidator,
assignee, trustee or other similar official of Borrower, or of any substantial
part of its property, or the making by it of an assignment for the benefit of
creditors, or the taking of corporate action by Borrower in furtherance of any
such action; and (iii) if, within thirty (30) days after the commencement of an
action against Borrower seeking any bankruptcy, insolvency, reorganization,
liquidation, dissolution or similar relief under any present or future statute,
law or regulation, such action shall not have been resolved in favor of Borrower
or all orders or proceedings thereunder affecting the operations or the business
of Borrower stayed, or if the stay of any such order or proceeding shall
thereafter be set aside, or if, within thirty (30) days after the appointment
without the consent or acquiescence of Borrower of any trustee, receiver or
liquidator of Borrower or of all or any substantial part of the properties of
Borrower, such appointment shall not have been vacated; provided that the
adoption of a plan of dissolution and distribution and its implementation by the
Borrower’s board of directors that is approved by its stockholders due to the
failure of Borrower to complete a Business Combination shall not in any instance
be deemed an Event of Default hereunder.  If an Event of Default shall occur,
Lender may declare this Demand Note and all amounts payable hereunder to be
forthwith due and payable, whereupon this Demand Note and all such amounts shall
become forthwith due and payable.

 

Notwithstanding anything to the contrary contained herein, Lender hereby
acknowledges and agrees that, prior to a Business Combination, Lender shall have
no right, title or interest in or to any of the funds in the Trust Fund,
notwithstanding the fact that such funds were received for the purchase and sale
of securities of Borrower, or any funds distributed from the Trust Fund

 

--------------------------------------------------------------------------------


 

other than in a Business Combination Distribution (as defined below), and that
Lender’s sole recourse for repayment of any and all amounts due under this
Demand Note shall be against the assets or properties of Borrower never
deposited into the Trust Fund or distributed to Borrower from the Trust Fund in
a Business Combination Distribution. Lender hereby irrevocably waives any claim
Lender may have to funds in the Trust Fund, and any funds distributed from the
Trust Fund other than in a Business Combination Distribution, at law or in
equity, and agrees not to make any such claim. A “Business Combination
Distribution” means a distribution from the Trust Fund in connection with the
consummation of a Business Combination.

 

Time is of the essence for the performance and observance of each agreement and
obligation of Borrower hereunder.

 

This Demand Note and its validity, construction and performance shall be
governed in all respects by the laws of the State of New York applicable to
contracts entered into and to be performed wholly within said State.

 

Borrower hereby waives diligence, presentment, protest, demand and notice of
every kind.  This Demand Note may not be amended, modified, changed or
terminated orally.  This Demand Note shall bind the legal representatives,
successors and permitted assigns of the undersigned and shall inure to the
benefit of the Lender and its successors and assigns.  Each provision of this
Demand Note shall survive until all amounts due hereunder are paid in full as
described herein, shall be interpreted as consistent with existing law and shall
be deemed amended to the extent necessary to comply with any conflicting law. 
If a court deems any provision hereof invalid, the remainder of this Demand Note
shall remain in effect.

 

IN WITNESS WHEREOF, the undersigned, by its authorized officer, has duly
executed this Demand Note as of the day and year first above written.

 

 

 

GRANAHAN MCCOURT ACQUISITION

 

 

CORPORATION

 

 

 

 

 

 

 

 

By:

/s/ Patrick Tangney

 

 

 

 

 

 

 

Name:

Patrick Tangney

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

Accepted and agreed:

 

 

 

 

 

 

 

DAVID C. MCCOURT

 

 

 

 

 

 

 

/s/ David C. McCourt

 

 

 

--------------------------------------------------------------------------------